These are appeals from the Superior Court orders sustaining the respondents’ demurrers and dismissing the petitioners’ claims of appeal therefrom because of mootness. The petitioners seek a writ of mandamus to compel the State Racing Commission “to prescribe rules, regulations and *748conditions by which the petitioners will be afforded the opportunity to qualify their dogs at Raynham’s Spring meet ... [in order J to race under the same conditions as dogs owned by other owners racing at said track . . ..” The respondents demurred on the ground that the petition failed to set forth the necessary facts concisely and with substantial certainty; that the petitioners failed to exhaust their administrative remedies provided under G. L. c. 30A; that the petitioners have other adequate and available remedies; and that the petitioners seek to compel the commission to perform a discretionary act. There is no error. Waldor Realty Corp. v. Town Clerk of Bellingham, 350 Mass. 669. Nason v. Commissioner of Mental Health, 351 Mass. 94. Berman v. Board of Registration in Medicine, 355 Mass. 358. As to administrative remedy see G. L. c. 30A, § 4; as to judicial review see G. L. c. 30A, § 7. The demurrers were properly sustained. In view of what we have said, it is unnecessary to deal with the issue of mootness or the orders and appeal relating thereto.
James H. Donovan for the petitioners.
Daniel J. Johnedis, Assistant Attorney General, for the Massachusetts State Racing Commission (Robert T. Capeless for the Revere Racing Association, Inc. & Raymond G. Sweeney for Massasoit Greyhound Association, Inc. & another, with him).

Orders sustaining demurrers affirmed.